390 So. 2d 154 (1980)
Roberto PINON and Jacqueline Pinon, Appellants,
v.
INTERNATIONAL HARVESTER COMPANY, a Foreign Corporation, Appellee.
No. 80-105.
District Court of Appeal of Florida, Third District.
November 18, 1980.
Carl M. Lambert, Miami, for appellants.
Smathers & Thompson and Douglas L. Oppenheimer, Miami, for appellee.
Before HENDRY, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
Appellant seeks damages from appellee by demonstrating an agency relationship between appellee and the car dealership from which she purchased her used vehicle. She appeals from an adverse summary judgment on that issue. We affirm.
Appellee's contract with the offending dealership as a franchise agreement, and the elements of agency are not found within its four corners; injured third persons, arguably including appellant sub judice, may nonetheless assert such a relationship based on estoppel, apparent authority, or ratification. However, absent here is the principal's prior or subsequent representation, either express or by implication, that the dealership acted as its agent; it is appellant's burden to demonstrate such representation, Bernstein v. Dwork, 320 So. 2d 472 (Fla. 3d DCA 1975), cert. denied 336 So. 2d 599 (Fla. 1976); she was unable to allege facts bringing appellee's status to issue: Summary judgment was properly entered.
Affirmed.